DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-8-21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims now contain limitations that are directed to output capacities that consumer a resource are specific rate.  Although there is support for operating at different capacities, there is no disclosure that discusses various consumption rates of a resource. Upon careful review of the area where Applicant said this is present Examiner can find no indication or teachings of the newly amended claims.  Even broadening the scope to include everything the in original disclosure cannot find this or how it is done.  Therefore, not only does it lack written description it also does not seem to be enabled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7, and 11-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Park (U.S. PG Pub. 2011/0264932) in view of Favaloro (U.S. PG Pub. 2020/0217548).

As to claims 1, 11 and 17 , Park teaches a control device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: interfacing to a consumption device that is configured to consume a resource in order to satisfy an operational demand[0064]; and in response to determining that a price of the resource exceeds, or is anticipated to exceed[0065], a defined price threshold, instructing the consumption device to switch a mode of operation[0065], comprising: switching from a first mode that is determined to prioritize satisfying the operational demand, to a second mode that is determined to prioritize efficient consumption of the resource over satisfying the operational demand[0065] wherein the second mode is a reduced capacity mode in which the consumption device operates at a lower capacity than when in the first mode[0065].  Park teaches switching form a normal mode to a savings made when a peak is hit.   



As to claims 1, 11 and 17 Favaloro teaches scaling a HVAC capacity based on DR events that changes the rate of consumption of a resource [0198].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Favaloro into the system and methods as disclosed by Park.  The motivation to combine is that scaling back a HVAC can increase flexibility of the system and allow user more comfort [0202]. 

As to claim 2, Park teaches wherein the price is determined to exceed the defined price threshold based on at least one of: a current price of the resource[0065], a forecasted price of the resource, a calculated price of the resource, or input to the control device or the consumption device that indicates a value or a range of values of the defined price threshold.  


As to claim 2, Park teaches wherein the operations further comprise, in response to determining the price is no longer above the defined price threshold, switching the mode of operation to the first mode[0065].  



As to claims 5, 14 and 19, Park teaches wherein the operations further comprise, in response to determining that operation of the consumption device in the second mode under satisfies the operational demand by at least the satisfaction margin, switching the mode of operation to the first mode[0066].  


As to claims 7 and 15, Park teaches wherein the operations further comprise switching respective members of a group of consumption devices, comprising the consumption device, to respective first modes in response to the price exceeding the price threshold[0061-0062].  


As to claim 12, Park teaches wherein the price is determined to exceed the defined price threshold based on input to the control device from a customer of a provider of the resource[0028, 0033].  


.  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PG Pub. 2011/0264932) in view of in view of Favaloro (U.S. PG Pub. 2020/0217548) in view of McConnell (U.S. PG Pub. 2009/0132176).

Park and Favaloro teach most of the claimed invention, but fails to teach all of the claimed invention specifically the limitations of claim 6.  However, this an obvious variation as taught by McConnell as follows:

As to claim 6, McConnell  wherein the instructing the consumption device to switch to the second mode comprises instructing the consumption device to switch to an operational setting that reduces output capacity by a defined amount [0179], wherein the defined amount is selected from a group comprising: a first amount determined as a function of a difference between the price and the defined price threshold, a second amount determined as a function of a rate of change by which the operational demand is under satisfied, a third amount determined to result in an optimal efficiency per unit of the resource consumed, and a fourth amount that is specified by input to the control device or the consumption device[0179].  

. 



Claims 8-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. PG Pub. 2011/0264932) in view of Favaloro (U.S. PG Pub. 2020/0217548) in view of Springer (U.S. PG Pub. 20070227721) 

Park in view of Favloro teaches most of the claimed invention, but fails to teach all of the claimed invention specifically the limitations of claim 8-10 and 20.  However, this an obvious variation as taught by Springer as follows:

As to claims 8 and 20, Springer teaches wherein the operations further comprise, in response to determining that the price is anticipated to exceed the defined threshold at a target time, instructing the consumption device to perform an over satisfaction procedure prior to the target time, wherein the over satisfaction procedure comprises instructing the consumption device to switch from the first mode to the second mode and operating the consumption device according to the second mode such that an 

As to claim 9, Springer teaches wherein the determining the price is anticipated to exceed the defined threshold at the target time is based on at least one of a rate schedule that forecasts the price or a weather forecast [0053].  

As to claim 10, Springer teaches wherein the over satisfaction procedure is initiated further based on satisfaction of a condition, wherein the condition is at least one of determining that over satisfying the operational demand prior to the target time is likely to result in a net cost savings, determining that over satisfying the operational demand prior to the target time is likely to result in a net reduction of the resource being consumed, or determining that over satisfying the operational demand prior to the target time is not likely to violate a satisfaction forecast that identifies an acceptable margin by which operation of the consumption device in the second mode is permitted to over satisfy the operational demand[0009]. 
 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Springer in the system and methods as disclosed by Park and Favaloro.  The motivation to combine is that Springer teaches using pre-cooling can reduce energy consumption and thereby save money[0009].

Response to Arguments

The new amendments cause a new 112 rejection which can be seen above.  Another prior art has been included to better teach the newly added limitations to the claims and as such the arguments made to Park alone are moot. 
Applicant's arguments filed 2-8-20 have been fully considered but they are not persuasive. 
	On page 12, Applicant argues that Park fails to teach the limitations of claims 5-, 14, 19.  Specifically that the "in response to determining that operation of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2118